Exhibit 10.29

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, effective as of the Effective Date (as hereinafter
defined) between POSTAL REALTY TRUST, INC., a Maryland corporation
(the “Company”), and Jeremy Garber (the “Executive”), recites and provides as
follows:

 

WHEREAS, the Company desires to employ the Executive as its President, Treasurer
and Secretary, subject to the terms and conditions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree as
follows:

 

1. Employment and Duties.

 

(a) General. The Company shall employ the Executive, and the Executive agrees to
be so employed, in the capacity of the Company’s President, Treasurer and
Secretary to serve for the Term (as hereinafter defined) hereof, subject to
earlier termination as hereinafter provided. The Executive shall have such
duties and responsibilities commensurate with such title and as the Board or the
Chief Executive Officer may designate from time to time.  The Executive shall
report to the Chief Executive Officer. The Executive shall be based at the
Company’s corporate headquarters in Cedarhurst, New York, unless and until the
corporate headquarters are moved to another location, which will then be the
location where the Executive is based.

 

(b) Exclusive Services. The Executive shall devote substantially all of the
Executive’s business time, attention and effort to the Company’s affairs.
Notwithstanding the foregoing, the Executive may (i) serve on corporate boards,
provided the Executive receives prior permission from the Board; and (ii) serve
on corporate, civic and children sports organizations or charitable boards or
engage in charitable activities without remuneration therefor, provided that
such activity does not contravene the first sentence of this Section.

 

(c) Dodd-Frank, Sarbanes-Oxley and Other Applicable Law Requirements. The
Executive agrees (i) to abide by any compensation recovery, recoupment,
anti-hedging or other policy applicable to executives of the Company and its
affiliates that is hereafter adopted by the Board or a duly authorized committee
thereof to comply with applicable law as required by the Dodd-Frank Wall Street
Reform and Consumer Protection Act of 2010 (the “Dodd-Frank Act”), the
Sarbanes-Oxley Act of 2002 (“Sarbanes-Oxley”), or other applicable law; and (ii)
that the terms and conditions of this Agreement shall be deemed automatically
and unilaterally amended to the minimum extent necessary to ensure compliance by
the Executive and this Agreement with such policies, the Dodd-Frank Act,
Sarbanes-Oxley, and any other applicable law.

 



-1-

 

 

2. Term. The Initial Term of the Executive’s employment hereunder (the “Initial
Term”) shall be for a period of three (3) years commencing on the closing date
of the initial public offering of the Company’s Common stock (the “Effective
Date”), and continuing until the third anniversary of the Effective Date. The
term of this Agreement shall be extended automatically for up to two, successive
twelve (12) month periods, beginning on the last day of the Initial Term and
each twelve (12) month renewal period thereafter unless the Company or the
Executive has provided the other with written notice of an intention to
terminate this Agreement at least ninety (90) days before the end of the Initial
Term (or any subsequent renewal period). For purposes of this Agreement, the
word “Term” means the Initial Term and any renewal period pursuant to the
preceding sentence and any extension pursuant to clause (ii) of the following
sentence. Notwithstanding the preceding sentences (i) this Agreement may be
terminated earlier as provided herein and (ii) if a Change in Control (as
defined in the 2019 Equity Incentive Plan) occurs during the Term, then the Term
shall not end before the first anniversary of the Control Change Date or the
date this Agreement is terminated earlier as provided herein.

 

3. Compensation and Benefits.

 

(a) Base Salary. During the Term, the Company will pay the Executive a base
salary of $290,000 per year (“Base Salary”), less payroll deductions and all
required withholdings, payable in accordance with the Company’s payroll
practices and prorated for any partial month of employment. The annual base
salary may be increased, but not decreased, by the Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) in its
discretion pursuant to the Company’s policies as in effect from time to time,
and such increased amount thereafter will be the Executive’s base salary per
year for purposes of this Agreement.

 

(b) Annual Bonus. The Executive shall also be eligible to receive an annual
incentive bonus for each calendar year ending during the Term with a target
bonus of 112.5% of Base Salary, with the actual amount of such bonus to be
determined by the Compensation Committee, using such performance measures as the
Compensation Committee deems to be appropriate.  Such bonus, if any, shall be
paid to the Executive in the form of a lump sum no later than sixty (60) days
after the end of the year to which the bonus relates.  Except as otherwise
provided in Section 4: (i) the annual bonus will be subject to the terms of any
Company bonus plan under which it is granted and (ii) in order to be eligible to
receive an annual bonus, the Executive must be employed by the Company on the
last day of the calendar year to which the performance relates.

 

(c) Long-Term Incentives. During the Term of this Agreement, the Executive shall
be eligible to participate in the Company’s 2019 Long-Term Incentive Plan, or
any other equity compensation plan adopted by the Company, on terms no less
favorable than those that apply to similarly situated executive officers of the
Company.

 

(d) Health Insurance and Medical Exam. During the Term of this Agreement, the
Company shall provide the Executive and his dependents with health insurance,
life insurance and disability coverage no less favorable than that made
available to other key executives.

 

(e) Paid Time Off.  During the Term of this Agreement, the Executive shall be
entitled to paid time off (“PTO”) in accordance with the Company’s PTO policy,
as it may be amended from time to time, but in no event shall it be less than
four weeks per year.

 



-2-

 

 

(f) Business Expenses.  The Executive shall be entitled to reimbursement of
business expenses that are incurred in the ordinary course of business, in
accordance with the applicable expense reimbursement policies and procedures of
the Company as in effect from time to time.

 

(g) Other Benefits. In addition to the benefits provided pursuant to the
preceding paragraphs of this Section 3, the Executive shall be eligible to
participate in such other executive compensation and retirement plans of the
Company as are applicable generally to other executive officers, and in such
welfare plans, programs, practices and policies of the Company as are generally
applicable to other executive officers, unless such participation would
duplicate, directly or indirectly, benefits already accorded to the Executive.

 

(h) Indemnification. To the fullest extent permitted by the indemnification
provisions of the articles of incorporation (or similar document) and Bylaws of
the Company in effect from time to time and the indemnification provisions of
the corporate statute of the jurisdiction of the Company’s incorporation in
effect from time to time (collectively the “Indemnification Provisions”), and in
each case subject to the conditions thereof, the Company shall (i) indemnify the
Executive, as a director and officer of the Company or a trustee or fiduciary of
an employee benefit plan of the Company against all liabilities and reasonable
expenses that the Executive may incur in any threatened, pending, or completed
action, suit or proceeding, whether civil, criminal or administrative, or
investigative and whether formal or informal, because the Executive is or was a
director or officer of the Company or a trustee or fiduciary of such employee
benefit plan, and against which the Executive may be indemnified by the Company,
and (ii) pay for or reimburse the reasonable expenses incurred by the Executive
in the defense of any proceeding to which the Executive is a party because the
Executive is or was a director or officer of the Company or a trustee or
fiduciary of such employee benefit plan. The rights of the Executive under the
Indemnification Provisions shall survive the termination of the employment of
the Executive by the Company. Additionally, to the extent that the Company
maintains a directors’ and officers’ liability insurance policy (or policies),
or an errors and omissions liability insurance policy (or policies), in place
covering individuals who are current or former officers or directors of the
Company, the Executive shall be entitled to coverage under such policies on the
same terms and conditions (including, without limitation, with respect to scope,
exclusions, amounts and deductibles) as are available to other senior executives
of the Company, while the Executive is employed with the Company and thereafter
until the sixth anniversary of the Executive’s termination date. Nothing in this
Agreement shall require the Company to purchase or maintain any such insurance
policy.

 



-3-

 

 

4. Payments Upon Termination of Employment.

  

(a) Termination by the Company without Cause, or Termination by the Executive
for Good Reason, or Termination Due to the Executive’s Death or Disability.  If
during the Term of this Agreement the Executive’s employment is terminated (x)
by the Company without Cause or (y) by the Executive for Good Reason or (z) due
to the Executive’s death or Disability, then the Executive shall be entitled to
the following from the Company: (1) Base Salary accrued through the date of
termination, based on the number of days in such year that had elapsed as of the
termination date; (2) any accrued but unpaid PTO through the date of
termination; (3) any bonuses earned but unpaid with respect to fiscal years or
other completed bonus periods preceding the termination date; (4) any vested
benefits due to the Executive under the terms of any deferred compensation,
incentive or other benefit plans maintained by the Company, payable in
accordance with the terms of the applicable plan; (5)  any expenses owed to the
Executive under Sections 3(f), or 3(g); (6) all of the Executive’s outstanding
stock options, restricted stock or other equity awards with time-based vesting
shall become fully vested and, in the case of stock options, exercisable in
full; (7) the treatment of all of the Executive’s outstanding stock options,
restricted stock, restricted stock units or other equity awards with
performance-based vesting shall be determined in accordance with the long-term
incentive plan, and any other plans, pursuant to which such awards were granted
and the applicable award agreement; (8) a lump sum payment equal to the sum of:
(A) one times the Executive’s Base Salary and (B) one times the Executive’s
target bonus opportunity for the year within which his employment is terminated
(however, if such target opportunity has not been set by the Board or the
Compensation Committee as of the Executive’s termination, then this subsection
4(a)(8)(B) shall be equal to one times the Executive’s Base Salary); and (9) a
lump sum amount equal to twelve months of the monthly premium payment to
continue the Executive’s (and the Executive’s family’s) existing group health,
dental coverage and vision, calculated under the applicable provisions of
Section 4980B of the Code, and calculated without regard to whether the
Executive actually elects such continuation coverage. All payments required to
be made pursuant to this Section 4(a) shall be made to the Executive within
sixty (60) days following the date of such termination of employment and within
any shorter time period required by law.

 

(i) For purposes of this Agreement, “Cause” shall mean: (1) the Executive’s
failure to perform a material duty as directed by the Board (other than a
failure to perform by reason of the Executive’s death or Disability); (2) the
Executive’s material breach of an obligation in this Agreement or a breach of a
material written policy of the Company; (3) the Executive’s breach of a material
duty to the Company; (4) intentional conduct by the Executive that is
demonstrably and material injurious to the Company; or (5) the Executive’s
conviction of, or plea of guilty or nolo contender to, (y) a felony or (z) a
crime involving moral turpitude or fraud involving the assets of the Company.
Notwithstanding anything in this Section 4(a)(i) to the contrary, no event or
condition described in the foregoing (1) through (4) shall constitute Cause
unless (x) within ninety (90) days from the Board first acquiring actual
knowledge of the existence of the Cause condition, the Board provides the
Executive written notice of its intention to terminate the Executive’s
employment for Cause and the grounds for such termination; (y) such grounds for
termination (if susceptible to correction) are not corrected by the Executive
within thirty (30) days of the Executive’s receipt of such notice (or, in the
event that such grounds cannot be corrected within such thirty-day (30 period,
the Executive has not taken all reasonable steps within such thirty-day (30)
period to correct such grounds as promptly as practicable thereafter); and (z)
the Board terminates the Executive’s employment with the Company immediately
following expiration of such thirty-day (30) period.  For purposes of the
foregoing, any attempt by the Executive to correct a stated Cause shall not be
deemed an admission by the Executive that the Board’s assertion of Cause is
valid.

 



-4-

 

 

(ii) For purposes of this Agreement, “Good Reason” shall mean: (1)  the
assignment of duties materially inconsistent with the Executive’s title and
position; (2) a material diminution in the Executive’s annual Base Salary or
annual bonus opportunity; (3) a material diminution in the Executive’s
authority, duties or responsibilities (e.g., such material diminution includes
the Company ceasing to be a reporting company under the Securities Exchange Act
of 1934), or the Company or the Board prevents the Executive from fulfilling or
exercising such authority, duties or responsibilities; (4) a material breach by
the Company of this Agreement, (5) this Agreement is not assumed by the
successor to the Company in a Change in Control transaction or (6) the Company
requiring the Executive to be based at any office or location more than fifty
miles from Cedarhurst, New York, however, notwithstanding the foregoing to the
contrary, any relocation required of the Executive due to the Company relocating
its headquarters shall not be deemed to violate this subsection 4(a)(ii)(6) or
provide the Executive with rights to Good Reason under this Agreement. No event
or condition described in the foregoing shall constitute Good Reason unless, (x)
within ninety (90) days from the Executive first acquiring actual knowledge of
the existence of the Good Reason condition described in the foregoing, the
Executive provides the Board written notice of the Executive’s intention to
terminate the Executive’s employment for Good Reason and the grounds for such
termination; (y) such grounds for termination (if susceptible to correction) are
not corrected by the Board within thirty (30) days of the Board’s receipt of
such notice (or, in the event that such grounds cannot be corrected within such
thirty-day (30) period, the Board has not taken all reasonable steps within such
thirty-day (30) period to correct such grounds as promptly as practicable
thereafter); and (z) the Executive terminates the Executive’s employment with
the Company immediately following expiration of such thirty-day (30) period. For
purposes of the foregoing, any attempt by the Board to correct a stated Good
Reason shall not be deemed an admission by the Board that the Executive’s
assertion of Good Reason is valid.

 

(iii) For purposes of this Agreement, “Disability” shall mean that the Executive
has been unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months, and the permanence and degree of which shall
be supported by medical evidence satisfactory to the Board. The determination of
a Disability for purposes of this Agreement shall be made by the Board in its
sole and absolute discretion.

 

(b) Termination of the Executive’s Employment by the Company for Cause, or by
the Executive without Good Reason, or Upon Expiration of the Term. If the
Executive’s employment is terminated by the Company for Cause or by the
Executive without Good Reason or upon expiration of the Term without this
Agreement being renewed, then the Executive shall only be entitled to the
payments set forth in subsections 4(a)(1)-(6). All payments required to be made
pursuant to this subsection 4(b) shall be made to the Executive within sixty
(60) days following the date of such termination of employment and within any
shorter time period required by law.

 



-5-

 

 

(c) Waiver and Release. Notwithstanding any other provisions of this Agreement
to the contrary, the Company shall not make or provide for the payments in
Section 4(a) unless the Executive timely executes and delivers to the Company a
general release (which shall be provided by the Company not later than five (5)
days from the date on which the Executive’s employment is terminated and be
substantially in the form attached hereto as Exhibit A, the “Waiver and
Release”), and such Waiver and Release remains in full force and effect, has not
been revoked and is no longer subject to revocation, within sixty (60) calendar
days after the date of termination. If the requirements of this Section 4(c) are
not satisfied by the Executive (or the Executive’s estate or legally appointed
personal representative), then no payments pursuant to Section 4(a) shall be due
to the Executive (or the Executive’s estate) pursuant to this Agreement. The
foregoing payments subject to this Section 4(c) shall not be paid until the
first scheduled payment date following the date the Waiver and Release is
executed and no longer subject to revocation; provided, that if the period
during which the Executive has discretion to execute or revoke the Waiver and
Release straddles two calendar years, then the payments subject to this Section
4(c) shall be paid or commence being paid, as applicable, in the second calendar
year, with the first such payment being in an amount equal to the total amount
to which the Executive would otherwise have been entitled during the period
following the date of termination if such deferral had not been required.

 

(d) Resignation from Directorships, Officerships and Fiduciary Titles. The
termination of the Executive’s employment for any reason shall constitute the
Executive’s immediate resignation from (i) any officer or employee position the
Executive has with the Company, unless mutually agreed upon by the Executive and
the Board; (ii) any position on the Board; and (iii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance.

 

5. Section 280G. Notwithstanding anything else in this Agreement to the
contrary, in the event that it shall be determined that any payments or
distributions by the Company to or for the benefit of the Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (together, the “Payments”) would constitute “parachute
payments” within the meaning of Section 280G of the Code, then the Payments
shall be payable either in (i) full or (ii) as to such lesser amount which would
result in no portion of such Payments being subject to the excise tax imposed
under Section 4999 of the Code, such that the Executive shall receive the
greater, on an after-tax basis, of either (i) or (ii) above, as determined by an
independent accountant or tax advisor (“Independent Tax Advisor”) selected by
the Company.  In the event that the Payments are to be reduced pursuant to
this Section 5, such Payments shall be reduced as determined by the Independent
Tax Advisor such that the reduction of compensation to be provided to or for the
benefit of the Executive as a result of this Section 5 is minimized and to
effectuate that, Payments shall be reduced (i) by first reducing or eliminating
the portion of such Payments which is not payable in cash (other than that
portion of such payments that is subject to clause (iii) below), (ii) then by
reducing or eliminating cash Payments (other than that portion of such Payments
subject to clause (iii) below) and (iii) then by reducing or eliminating the
portion of such Payments (whether or not payable in cash) to which Treas. Reg.
§1.280G-1 Q/A 24(c) (or any successor provision thereto) applies, in each case
in reverse order beginning with Payments which are to be paid the farthest in
time from the date of the transaction constituting a change in ownership of the
Company within the meaning of Section 280G of the Code.  Any reductions made
pursuant to this Section 5 shall be made in a manner consistent with the
requirements of Section 409A and where two economically equivalent amounts are
subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero. If any dispute arises between
the Company (or any successor) and the Executive regarding the Executive’s right
to payments under this Section 5, the Executive shall be entitled to recover his
attorneys’ fees and costs incurred in connection with such dispute if the
Executive is determined to be the prevailing party.  The following additional
terms and conditions shall apply to the reimbursement of any attorneys’ fees and
costs: (i) the attorneys’ fees and costs must be incurred by the Executive
within five years following the date of the Executive’s termination or
resignation; (ii) the attorneys’ fees and costs shall be paid by the Company by
the end of the taxable year following the year in which the attorneys’ fees and
costs were incurred; (iii) the amount of any attorneys’ fees and costs paid by
the Company in one taxable year shall not affect the amount of any attorneys’
fees and costs to be paid by the Company in any other taxable year; and (iv) the
Executive’s right to receive attorneys’ fees and costs may not be liquidated or
exchanged for any other benefit.

 



-6-

 

 

6. Withholding and Section 409A Compliance.

 

(a) Withholding. The Company shall, to the fullest extent not prohibited by law,
have the right to withhold and deduct from any payment hereunder any federal,
state or local taxes of any kind required by law to be withheld with respect to
any such payment.

 

(b) Section 409A of the Code. This Agreement is intended to comply with the
requirements of Section 409A of the Code or an exemption thereunder, and shall
be interpreted and construed consistently with such intent.  The payments to the
Executive pursuant to this Agreement are intended to be exempt from Section 409A
of the Code to the maximum extent possible, under the separation pay exemption,
as short-term deferrals, or otherwise.  For purposes of Section 409A of the
Code, each installment payment provided under this Agreement shall be treated as
a separate payment.  In the event the terms of this Agreement would subject the
Executive to additional income taxes, interest or penalties under Section 409A
of the Code (“409A Penalties”), the Company and the Executive shall cooperate
diligently to amend the terms of this Agreement to avoid such 409A Penalties, to
the extent possible.  To the extent any amounts under this Agreement are payable
by reference to the Executive’s “termination,” “termination of employment,” or
similar phrases, such term shall be deemed to refer to the Executive’s
“separation from service” (as defined in Section 409A of the Code). 
Notwithstanding any other provision in this Agreement, including but not limited
to Sections 4 and 5, if the Executive is a “specified employee” (as defined in
Section 409A(a)(2)(b)(i)), then to the extent any amount payable under this
Agreement (i) constitutes the payment of nonqualified deferred compensation,
within the meaning of Section 409A of the Code, (ii) is payable upon the
Executive’s separation from service, and (iii) under the terms of this Agreement
would be payable prior to the six-month anniversary of the Executive’s
separation from service, such payment shall be delayed and paid to the
Executive, on the first day of the first calendar month beginning at least six
months following the date of termination, or, if earlier, within ninety (90)
days following the Executive’s death to the Executive’s surviving spouse (or
such other beneficiary as the Executive may designate in writing).  Any
reimbursement or advancement payable to the Executive pursuant to this Agreement
shall be conditioned on the submission by the Executive of all expense reports
reasonably required by the Company under any applicable expense reimbursement
policy, and shall be paid to the Executive within thirty (30) days following
receipt of such expense reports, but in no event later than the last day of the
calendar year following the calendar year in which the Executive incurred the
reimbursable expense.  Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year.  The right to any reimbursement or in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.

 



-7-

 

 

7. Protection of Confidential Information. The Executive hereby agrees that,
during his employment with the Company and thereafter, he shall not, directly or
indirectly, disclose or make available to any person, firm, Company, association
or other entity for any reason or purpose whatsoever, any Confidential
Information (defined below).  The Executive further agrees that, upon the date
of the Executive’s termination, all Confidential Information in his possession
that is in written or other tangible form shall be returned to the Company and
shall not be retained by the Executive or furnished to any third party, in any
form except as provided herein.  Notwithstanding the foregoing, this Section
7 shall not apply to Confidential Information that (i) was publicly known at the
time of disclosure to the Executive, (ii) becomes publicly known or available
thereafter other than by any means in violation of this Agreement or any other
duty owed to the Company by the Executive, (iii) is lawfully disclosed to the
Executive by a third party, or (iv) is required to be disclosed by law or by any
court, arbitrator or administrative or legislative body with actual or apparent
jurisdiction to order the Executive to disclose or make accessible any
information.  As used in this Agreement, Confidential Information means, without
limitation, any non-public confidential or proprietary information disclosed to
the Executive or known by the Executive as a consequence of or through the
Executive’s relationship with the Company, in any form, including electronic
media.  Confidential Information also includes, but is not limited to the
Company’s business plans and financial information, marketing plans, and
business opportunities.  Nothing herein shall limit in any way any obligation
the Executive may have relating to Confidential Information under any other
agreement or promise to the Company.

 

The Executive specifically acknowledges that all such Confidential Information,
whether reduced to writing, maintained on any form of electronic media, or
maintained in the mind or memory of the Executive and whether compiled by the
Company, and/or the Executive, derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from its disclosure or use, that reasonable efforts have been
made by the Company to maintain the secrecy of such information, that such
information is the sole property of the Company and that any retention and use
of such information by the Executive during his employment with the Company
(except in the course of performing his duties and obligations to the Company)
or after the termination of his employment shall constitute a misappropriation
of the Company’s trade secrets.

 



-8-

 

 

The Executive agrees that Confidential Information gained by the Executive
during the Executive’s association with the Company, has been developed by the
Company through substantial expenditures of time, effort and money and
constitute valuable and unique property of the Company.  The Executive
recognizes that because his work for the Company will bring him into contact
with confidential and proprietary information of the Company, the restrictions
of this Section 7 are required for the reasonable protection of the Company and
its investments and for the Company’s reliance on and confidence in the
Executive.  The Executive further understands and agrees that the foregoing
makes it necessary for the protection of the Company’s business that the
Executive not compete with the Company during his employment with the Company
and not compete with the Company for a reasonable period thereafter, as further
provided in the following Section 8.

 

8. Covenant Not to Compete. The Executive hereby agrees that he will not, either
during the Term or at all times until the earlier of two years from the time his
employment ceases or a Change in Control of the Company (such earlier of being,
the “Restricted Period”), engage in the (i) ownership or operation of post
office facilities; (ii) investment in or lending to post office facilities;
(iii) management of post office facilities; or (iv) provision of any planning,
development or executive services for post office facilities.  The Executive
will be deemed to be engaged in such competitive business activities if he
participates in such a business enterprise as an employee, officer, director,
consultant, agent, partner, proprietor, or other participant; provided that the
ownership of no more than two percent (2%) of the stock of a publicly traded
Company engaged in a competitive business shall not be deemed to be engaging in
competitive business activities.

 

During the Restricted Period, the Executive will be prohibited, to the fullest
extent allowed by applicable law, from directly or indirectly, individually or
on behalf of any person or entity, encouraging, inducing, attempting to induce,
recruiting, attempting to recruit, soliciting or attempting to solicit or
participating in the recruitment for employment, contractor or consulting
opportunities anyone who is employed at that time by the Company or any
subsidiary or affiliate.

 

During his employment with the Company and thereafter, the Executive will not
make or authorize anyone else to make on the Executive’s behalf any disparaging
or untruthful remarks or statements, whether oral or written, about the Company,
its operations or its products, services, affiliates, officers, directors,
employees, or agents, or issue any communication that reflects adversely on or
encourages any adverse action against the Company.  The Executive will not make
any direct or indirect written or oral statements to the press, television,
radio or other media or other external persons or entities concerning any
matters pertaining to the business and affairs of the Company, its affiliates or
any of its officers or directors.

 

While employed by the Company and during the Restricted Period, the Executive
will communicate the contents of this Section 8 to any person, firm,
association, partnership, Company or other entity that the Executive intends to
be employed by, associated with, or represent.

 



-9-

 

 

9. Injunctive Relief. The Executive acknowledges and agrees that it would be
difficult to fully compensate the Company for damages resulting from the breach
or threatened breach of the covenants set forth in Sections 7 and 8 of this
Agreement and accordingly agrees that the Company shall be entitled to temporary
and injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the need to post any bond, to
enforce such provisions in any action or proceeding instituted in any court in
the State of New York having subject matter jurisdiction.  This provision with
respect to injunctive relief shall not, however, diminish the Company’s right to
claim and recover damages.

 

10. Notices. All notices or communications hereunder shall be in writing and
sent by overnight courier, certified mail, or registered mail (return receipt
requested), postage prepaid, addressed as follows (or to such other address as
such party may designate in writing from time to time):

 

If to the Company:

 

Postal Realty Trust, Inc.
75 Columbia Ave.
Cedarhurst, NY 11516
Attention: Chief Executive Officer and Chairman of the Compensation Committee

 

If to the Executive, at the address on file with the Company’s Human Resources
department.

 

The actual date of mailing, as shown by a mailing receipt therefor, shall
determine the time at which notice was given.

 

11. Separability. If any provision of this Agreement shall be declared to be
invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect. It is expressly understood and agreed that
although the parties consider the restrictions contained in this Agreement to
be reasonable, if a court determines that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction on the
activities of the Executive, no such provision of this Agreement shall be
rendered void but shall be deemed amended to apply as to such maximum time and
territory and to such extent as such court may judicially determine or indicate
to be reasonable.

 

12. Assignment. This Agreement shall be binding upon and inure to the benefit of
the heirs and representatives of the Executive and the assigns and successors of
the Company, but neither this Agreement nor any rights or obligations hereunder
shall be assignable or otherwise subject to hypothecation by the Executive.

 

13. Entire Agreement. This Agreement represents the entire agreement of the
parties and shall supersede any and all previous contracts, arrangements or
understandings between the Company and the Executive (including the Prior
Employment Agreement).  This Agreement may be amended at any time by mutual
written agreement of the parties hereto.

 



-10-

 

 

14. Governing Law and Arbitration. This Agreement shall be construed,
interpreted, and governed in accordance with the laws of the State of New York,
without regard to principles of conflicts of laws. Any dispute, controversy or
claim arising out of or related to this Agreement or any breach of this
Agreement shall be submitted to and decided by binding arbitration. Arbitration
shall be administered exclusively by the American Arbitration Association and
shall be conducted in accordance with the National Rules for the Resolution of
Employment Disputes. Any arbitral award determination shall be final and binding
upon the parties. Judgment may be entered in any court having jurisdiction.
Notwithstanding the foregoing, the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of Sections 7 or 8 hereof.

 

15. Survival. Subject to any limits on applicability contained therein, Sections
7 through 10, Section 12, and Section 14 hereof shall survive and continue in
full force in accordance with their terms notwithstanding any termination of the
Term or this Agreement.

 

[SIGNATURES ON NEXT PAGE]

 

-11-

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Executive has hereunto set his hand, as of the day and year first above
written.

 



POSTAL REALTY TRUST, INC.   EXECUTIVE             By: /s/ Andrew Spodek     /s/
Jeremy Garber           Its: Chief Executive Officer   Print Name:  Jeremy
Garber           Dated:  June 26, 2019   Dated: June 26, 2019

 

 

-12-



 

 